Citation Nr: 0636309	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  99-24 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for post-
operative residuals of a mandibular body fracture and left 
subcondylar fracture, with headaches, currently evaluated as 
20 percent disabling.

2.  Entitlement to an increased disability rating for 
numbness of the right mandible area, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from October 1992 to April 
1997.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a September 1999 decision of 
the RO that, in part, increased the evaluation for post-
operative residuals of a mandibular body fracture and left 
subcondylar fracture, with headaches from 10 percent to 20 
percent, effective June 28, 1999; and denied a disability 
rating in excess of 10 percent for service-connected numbness 
of the right mandible area.  The veteran timely appealed.

In February 2005, the Board remanded the matters for 
additional development.

Because higher evaluations are available for dental and oral 
conditions and diseases of the cranial nerves, and the 
veteran is presumed to seek the maximum available benefit for 
a disability, each of the claims remains viable on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2006, the veteran contended that his post-operative 
residuals of a mandibular body fracture and left subcondylar 
fracture, with headaches, included tinnitus.  The RO has not 
adjudicated the issue of entitlement to a separate rating for 
tinnitus, which is not inextricably intertwined with the 
issues being considered in this appeal.  It does not appear 
that any ear diseases have been considered as part of the 
ratings.  This matter is directed to the attention of the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran's post-operative residuals of a mandibular 
body fracture and left subcondylar fracture, with headaches 
are manifested primarily by subjective complaints of pain 
when chewing, misalignment of the mandible, temporomandibular 
joint disease, asymptomatic scar, and chronic headaches that 
produce severe displacement; limited motion of the inter-
incisal range from 11 millimeters to 20 millimeters is not 
demonstrated.  

2.  Numbness of the right mandible area is manifested 
primarily by impaired function from wholly sensory losses 
that produce moderate, incomplete paralysis; loss of 
reflexes, muscle atrophy, and constant pain are not 
demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for post-operative residuals of a mandibular body 
fracture and left subcondylar fracture, with headaches, are 
not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.150, 
Diagnostic Codes 9904, 9905 (2006).

2.  The criteria for a disability rating in excess of 10 
percent for numbness of the right mandible area are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.20, 4.124a, Diagnostic Codes 8205, 8305 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through October 2002, September 2003, May 2005, and August 
2006 letters, the RO notified the veteran of elements of 
service connection, the evidence needed to establish each 
element, and evidence of increased disability.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
Notwithstanding the August 2006 letter, the timing deficiency 
was remedied by the fact that each of the veteran's claims 
was re-adjudicated by the agency of original jurisdiction 
after notice was provided.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).  The veteran submitted no additional evidence 
following issuance of the August 2006 letter; hence, no re-
adjudication followed, and no supplemental statement of the 
case (SSOC) was issued.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The August 2006 letter provided the veteran with notice as to 
how VA assigns a disability rating and an effective date for 
any award of increased benefits on appeal for service-
connected disabilities.  The Board finds no prejudice to the 
veteran in proceeding with a denial of each of the claims, as 
concluded below, because any question as to the appropriate 
disability rating and effective date to be assigned is 
rendered moot.  He had previously received all required 
notice regarding service connection, as well as the 
applicable rating criteria for increased disability ratings. 
The claims that are denied, obviously do not entail the 
setting of a new disability rating or an effective date. 
Accordingly, the veteran is not harmed by any defect with 
regard to these elements of the notice.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claims on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2006), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

A.  Post-Operative Residuals of a Mandibular Body Fracture
and Left Subcondylar Fracture, with Headaches

Service connection has been established for post-operative 
residuals of a mandibular body fracture and left subcondylar 
fracture, with headaches, effective May 1997.

The 20 percent disability rating, effective June 1999, has 
been assigned under 38 C.F.R. § 4.150, Diagnostic Codes 9999-
9904.  A hyphenated diagnostic code reflects a rating by 
analogy (see 38 C.F.R. §§ 4.20 and 4.27).

Pursuant to Diagnostic Code 9904, malunion of the mandible is 
evaluated on the basis of the resulting degree of impairment 
of motion and the relative loss of masticatory function.  A 
20 percent evaluation requires severe displacement, and is 
the maximum disability rating assignable under that 
diagnostic code.  38 C.F.R. § 4.150, Diagnostic Code 9904.

On VA examination in March 2006, the examiner found some 
displacement of the temporomandibular joint occurring during 
opening.  X-rays revealed two fixation plates in the area of 
teeth Nos. 28 and 29, as well as occlusion on both the right 
and left sides.  The veteran reportedly limited "chewy" 
foods that, when eaten, increased his pain.  The examiner 
found no significant bone loss, and all teeth were stable.

Similarly, the report of the March 2003 examination reflects 
that the veteran's jaw opening was out of alignment, 
resulting in chronic headaches and temporomandibular joint 
dysfunction.
  
Each of these examination reports supports the currently 
assigned maximum disability rating of 20 percent under 
Diagnostic Code 9904 for post-operative residuals of a 
mandibular body fracture and left subcondylar fracture, with 
headaches.

Alternatively, the veteran's post-operative residuals of a 
mandibular body fracture and left subcondylar fracture, with 
headaches, may be evaluated under 38 C.F.R. § 4.150, 
Diagnostic Code 9905, for limitation of motion of 
temporomandibular articulation.
  
Pursuant to Diagnostic Code 9905, a 20 percent rating is 
warranted for limitation of the range of inter-incisal motion 
from 21 to 30 millimeters.  A 30 percent rating is warranted 
for limitation of the range of inter-incisal motion from 11 
to 20 millimeters.  A 40 percent rating is warranted for 
limitation of the range of inter-incisal motion from 0 to 
10 millimeters.  38 C.F.R. § 4.150, Diagnostic Code 9905.

The veteran has been diagnosed with temporomandibular joint 
disease, which is generally considered a form of arthritis.  
As previously noted, degenerative joint disease is evaluated 
on the basis of limitation of motion.  Diagnostic Code 5003.  

The March 2006 examiner measured inter-incisal range of 
motion as 50 millimeters on full opening, 11 millimeters on 
protrusion, 10 millimeters on lateral to the right and 12 
millimeters on lateral to the left, and 6 millimeters on 
overjet.  No pain was associated with these movements. 

Even with consideration of functional factors the veteran has 
slightly less than a normal range of inter-incisal motion.  
Given this range of motion, the Board is unable to conclude 
that a disability rating in excess of 20 percent is warranted 
under Diagnostic Code 9905.

Scar
 
Regarding the veteran's scar, the Board notes that both the 
June 1999 and March 2006 examiners found a well-healed scar 
in the right vestibule as a result of the fixation incision.  
The scar is approximately 5 centimeters in length, and has no 
effect on the veteran's symptoms.  Neither disfigurement, 
tenderness, nor pain of the scar were noted.

During the course of this appeal, VA revised the criteria for 
evaluation of skin disabilities, to include scars, effective 
on August 30, 2002.  67 Fed. Reg. 49590 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118 (2006)).  The revised rating 
criteria are not applicable to the period prior to their 
effective date, while VA must consider the applicability of 
the revised and former versions of the rating criteria for 
the period after the effective date of the change.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); VAOPGCPREC 7-2003; 69 Fed. Reg. 
25,179 (2004).

While VA has revised the criteria for evaluation of skin 
disabilities, there has been no significant change to the 
former criteria of 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002) (in effect prior to August 30, 2002).

Prior to August 30, 2002, 10 percent evaluation was provided 
for scars that were superficial, tender, or painful on 
objective demonstration under 38 C.F.R. § 4.118, Diagnostic 
Code 7804; or for scars that were superficial, poorly 
nourished with repeated ulcerations, under 38 C.F.R. § 4.118, 
Diagnostic Code 7803.

A 10 percent evaluation was also warranted for a moderately 
disfiguring scar of the head, face, or neck.   A 30 percent 
evaluation required that such a scar be severe, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips, or auricles.  A 50 percent evaluation required that 
such a scar be completely or exceptionally repugnant, with 
deformity of one side of face or marked or repugnant 
bilateral disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7800.

Additionally, under the former criteria, when in addition to 
tissue loss and cicatrization there was marked discoloration, 
color contrast, or the like, the 50 percent rating may be 
increased to 80 percent, the 30 percent rating to 50 percent, 
and the 10 percent to 30 percent. The most repugnant, 
disfiguring condition, including scars and diseases of the 
skin, may be submitted for central office rating, with 
several unretouched photographs.  38 C.F.R. § 4.118, 
Diagnostic Code 7800, Note (2002).

The revised rating criteria, similarly, provide a 10 percent 
rating for superficial scars that are painful on examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2006).

A deep scar is one that is associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note 
(2).

A superficial scar is one that is not associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic 
Code 7802, Note (2).

A 10 percent rating may be assigned for a scar that is 
unstable, that is painful on examination, or that limits the 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803-7805.
 
For scars that are located on the head, face, or neck, under 
the revised criteria, a 10 percent rating is warranted with 
one characteristic of disfigurement; a 30 percent rating is 
assigned when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features, or; with two or three characteristics of 
disfigurement; a 50 percent rating is assigned for visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features, or; with four or 
five characteristics of disfigurement; and, an 80 percent 
rating is provided when there is visible or palpable tissue 
loss and either gross distortion or asymmetry of three or 
more features or paired sets of features, or; with six or 
more characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2006).

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under Section 4.118, are:  a scar 5 or 
more inches (13 or more cm.) in length; scar at least one-
quarter inch (0.6 cm.) wide at widest part; surface contour 
of scar elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39- sq. cm.).

Pursuant to Note 2, tissue loss of the auricle is to be rated 
under Diagnostic Code 6207 (loss of auricle).

Pursuant to Note 3, the adjudicator is to take into 
consideration unretouched color photographs when evaluating 
under these criteria. 38 C.F.R. § 4.118, Diagnostic Code 
7800, Notes 1-3 (2006).

In this case, there is evidence of neither disfigurement nor 
deformity, nor of a painful, tender, or unstable scar to 
warrant a separate, compensable disability rating under 
either the former or revised criteria applicable to scars. 
Nor is there evidence of visible or palpable tissue loss, 
distortion or asymmetry of one feature or paired set of 
features, or of any characteristic of disfigurement.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2002 & 2006).  No 
photographs have been submitted.  VA correctly did not assign 
a separate, compensable disability rating for a scar.  

Headaches 

Regarding the veteran's headaches, the June 2004 computed 
tomography report of the veteran's head revealed no acute 
intracranial pathology.  There is no evidence of brain 
disease due to trauma or of dementia due to head trauma that 
would warrant a separate, compensable disability rating 
either under 38 C.F.R. § 4.124a, Diagnostic Code 8045, or 
38 C.F.R. § 4.129, Diagnostic Code 9304.

In July 1999, the veteran reported having mild headaches, 
approximately twice weekly and lasting from 30 minutes to two 
hours.  The headaches were biparietal and bifrontal in 
location, and consisted of a dull ache.  The veteran did not 
describe photophobia, phonophobia, nausea, vomiting, or any 
focal neurological symptoms.  He had not missed any work 
because of headaches.
 
In March 2003, the veteran reported chronic headaches.  In 
March 2006, the veteran reported that the headaches did not 
happen all the time, but had increased in frequency and 
intensity over the years.  The pain radiated bilaterally in 
the temporal areas.

The Board notes that, in this case, the evidence does not 
reflect headaches that are characteristic either of 
migraines, or of prostrating attacks under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  VA correctly did not assign 
a separate, compensable disability rating for headaches.
 
B.  Numbness of the Right Mandible Area

Service connection has been established for numbness of the 
right mandible area, effective May 1997.

The RO assigned a 10 percent disability rating under 
38 C.F.R. § 4.124a, Diagnostic Codes 8399-8305.  A hyphenated 
diagnostic code reflects a rating by analogy (see 38 C.F.R. 
§§ 4.20 and 4.27).

Regulations provide that the term "incomplete paralysis" 
indicates impairment of function of a degree substantially 
less than the type pictured for complete paralysis given for 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration. When involvement is wholly 
sensory, the rating should be for the mild, or, at most, 
moderate degree.  38 C.F.R. § 4.124a, Note.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis. The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes will be that assigned for moderate incomplete 
paralysis.  38 C.F.R. § 4.123.  

Peripheral neuralgia, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  

Paralysis of the 5th cranial nerve is rated on the basis of 
the relative degree of sensory manifestations.  A 10 percent 
rating is provided when paralysis is incomplete and moderate, 
a 30 percent rating when it is incomplete and severe, and a 
50 percent rating when it is complete.  38 C.F.R. § 4.124a, 
Diagnostic Code 8205 (2006).  

In this case, the evidence includes findings that suggest 
that the veteran's nerve impairment is restricted to wholly 
sensory loss of a distal branch of the 5th cranial nerve.  A 
July 1999 VA examiner noted subjective paresthesia in the 
distribution of the mandibular division of the right 
trigeminal nerve secondary to mandibular fracture. No 
objective sensory loss was found on examination.

In March 2003, the veteran reported numbness to touch in the 
anterior right chin and numbness inside the lip and gums 
right in this area.  On examination, there was some slight 
decreased pinprick in the areas of the right chin and right 
upper lip.

A March 2006 VA examination noted a paresthesia of the 
gingival and soft tissue in the area from teeth Nos. 25 to 
30.

Here, the evidence does not demonstrate loss of reflexes, 
muscle atrophy, or constant pain to warrant an increased 
disability rating on the basis of severe incomplete 
paralysis.  No organic changes have been identified.  Nor 
does the evidence demonstrate complete paralysis to warrant 
an increased disability rating.

  C.  Extraschedular Consideration and Conclusion

There is no showing that the veteran's service-connected 
disabilities have resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the veteran's 
disabilities have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  The veteran has not reported 
any lost time from work, or other economic impact from the 
disabilities. There is no evidence of recent 
hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Thus, the weight of the evidence is against the grant of 
increased disability ratings for each of the veteran's 
claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 
(2006).




ORDER

An increased disability rating for post-operative residuals 
of a mandibular body fracture and left subcondylar fracture, 
with headaches, is denied.

An increased disability rating for numbness of the right 
mandible area is denied.



____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


